DETAILED ACTION
Claims 1-20 are pending.	
Priority: March 20, 2019
Assignee: Toshiba

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2021 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 9/9/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The title of the disclosure is not descriptive. A new title is required that is clearly indicative of the disclosure 
to which the claims are directed. The following title is suggested: ‘Memory apparatus and control method for command queue based allocation and management of FIFO memories’.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-10, 14-15, 17-19 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Borchers et al (8255618) in view of Bolhovitin et al.(20190294339) and further in view of Traister(20080235466).

As per claim 1, Borchers discloses:
A memory apparatus(Borchers, [Col. 5, lines 5-8 - Fig. 2 shows system 200 which includes host 210, memory controller 230, memory device communication channels 240a-240c and memory devices 250a-250f]) comprising:
 a memory device that includes a first memory chip and a second memory chip(Borchers, [Fig. 2]; [Col. 9, lines 23-29 - Fig. 3 shows the use of linked lists for separately and respectively queuing memory operation commands for four memory devices, designated ‘Chip 0’, Chip ‘1’, ‘Chip 2’ and ‘Chip 3’. In doing so, Fig. 3 is used to keep track of memory operation commands for memory devices 250a-250f]]);
 and a controller that includes a first memory and a second memory both configured to store a single command queue for the first memory chip or the second memory chip,(Borchers, [Fig. 2, 234-236 -- the memory controller 230 of the computing system 200 includes a queue arbiter 231, a decoder/translator 232, a command dispatcher 233, command queue groups 234, 235 and 236, memory device channel interfaces 240a-240c and flash memory devices 250a-250f.]);
 wherein the controller is configured to: 
receive a command including an address of the first memory chip that is to be accessed(Borchers, [Fig. 5 , 530 -- The memory operation commands may be received at the command dispatcher 233 via the decoder/translator 233 or, in embodiments where address translation is performed by the host computing device 210, directly from the queue arbiter 231.]);
Borchers does not explicitly disclose the following, however Bolkhovitin discloses:
determine whether or not the first memory chip is [[not]] allocated to the first memory and  to the second memory, responsive to receiving the command(Bolkhivitin, [0065 -- for example a source logical address specified in a host command, to a destination device and a local logical address in a logical address space of the destination devices; and a remap module 242 that is used to remap logical address ranges when new storage nodes are added to the storage system. In some embodiments, the remap module 242 includes a data layout function generator 244 that is used to generate data layout functions during scale out]);
select one of the first memory and the second memory to which neither the first memory chip nor the second memory chip is allocated, responsive to the determination that the first memory chip,Bolkhivitin, [0084 -- FIG. 5C illustrates an example in which the number of sub-segments in each segment in the storage system cannot be evenly divided amongst the storage nodes after one or more new nodes have been added to the storage system.]); 
determine  whether or not the first memory chip is allocated to the first memory and  to the second memory, responsive to receiving the command(Bolkhivitin, [0085 -- As noted above, in some embodiments, to facilitate scaling performance when new storage devices are added to a data storage system (e.g., storage system 100, FIG. 1A), a controller system (e.g., controller system 130, FIG. 1A or 1B), determines a new data layout such that a minimal number of data blocks are copied to the newly added storage device in the one or more of the data storage devices 120 of the data storage system 100 or 160, and logical addresses released by the copy (move) are reallocated or compacted. This will now be described in more detail.]); 
allocate the first memory chip to the selected one of the first memory and the second memory(Bolkhovitin, [0089 -- the respective sub-segment from a source storage device to which the respective segment is mapped by the first data layout to a destination storage device to which the respective sub-segment is mapped by the second data layout. For example, in FIG. 5B, sub-segment 3 from Node 1 and sub-segment 6 from Node 2 are copied to Node 3 (the new storage node added to the storage system).]);

Borcher does not explicitly disclose the following, however Traister discloses:
enqueue [[a]] the command into the one of the first memory and the second memory to which the first memory chip is allocated(Traister, [0024 -- At the same time the memory operation is scheduled for execution, the memory operation is stored in the queue at 274.], [0031 -- After the priority is assigned to the memory operation, the memory operation and the priority are stored in the queue at 608.]); 
and dequeue the command from the one of the first memory and the second memory to which the first memory chip is allocated, responsive to completion of executing the command(Traister, [0034 -- However, if the memory operation has been completely executed, then the memory operation may be removed or deleted from the queue. The next memory operation from the queue can then be scheduled for execution according to the priority.]);
Therefore it would have been obvious to person of ordinary skill at the time of filing to incorporate the features of Traister into the system of Borcher for the benefit of efficiently improves the storage of memory operations in the non-volatile memory storage system, and effectively stores the memory operations in the queue.

As per Claim 2, the rejection of claim 1 is incorporated, and Borchers further discloses,
determine that the first memory chip (Borchers, [Fig. 2]; [Col. 9, lines 32-35 – In Fig. 3, head pointer 321 for Chip 0 points to the first memory command available for dispatch to a corresponding command queue for Chip 0; Since ‘first memory chip’ and its structure are not defined, Chip 0 is a valid equivalent. Furthermore since the claim does not recite how the chips are numbered, the citation is a valid interpretation]) is allocated to the selected one of the first memory and the second memory (Borchers, [Col. 12, lines 26-35 – In Fig. 5, step 550, command dispatcher 233 dispatches the memory operation commands, respectively, to the command queues 234a-236b that correspond with each memory operation, e.g., as determined by address translation at step 520. Then at step 560, receiving by command queues 234a-236b, the dispatched memory operation commands. Each command queue 234a-236b of the plurality of command queues is associated, respectively, with one of the plurality of memory devices 250; This implies that address translation being completed, the first memory chip is allocated to the first memory/command queue or second memory/command queue]), 
to responsively enqueue the command corresponding to the access request received from the host apparatus (Borchers, [Col. 12, lines 38-43 – In Fig. 5, step 580, for a given command queue 234a-236b, receiving the dispatched commands corresponding with its respective memory device 250 from command dispatcher 233 in a same order as received by the command dispatcher/host. See Fig. 2]) to the first memory or the second memory to which the first memory chip is allocated (Borchers, [Col. 12, lines 52-55 – In Fig. 5, step 590, providing the received commands from the given command queue 234a-236b to its respective memory device 250 in a FIFO order; This implies enqueueing the command/host request to the first memory/command queue 234 or second memory/command queue 235 to which the first memory chip/Chip 0 is allocated]).

As per claim 7, the rejection of claim 1 is incorporated, in addition Borchers does not explicitly disclose the following, however Bolkhovitin discloses:
wherein the controller is configured to determine that both the first memory and the second memory are not allocated to the first memory chip and are not allocated to the second memory chip, and to responsively allocate the first memory chip to both the first memory and the second memory(Bolkhovitin, [0065 -- The logical address mapping module 240 includes a logical address mapping procedure 241, for mapping a source logical address in the address space of a host system, for example a source logical address specified in a host command, to a destination device and a local logical address in a logical address space of the destination devices; and a remap module 242 that is used to remap logical address ranges when new storage nodes are added to the storage system.]);
Therefore it would have been obvious to person of ordinary skill at the time of filing to incorporate the features of Bolkhotivin into the system of Borcher for the benefit of storage capacity and performance by use of direct block placement algorithms and logical address compaction to optimize capacity balancing after one or more data storage devices are added to a storage system that previously includes a first data storage devices. The method improves the performance of non-volatile memory storage. The data layout functions are computed while the storage system is offline, when new storage nodes are not actively being added, during idle time, or at other times so as not to impact performance of the data storage system.  

As per Claim 8, it is similar to claim 1 and therefore the same rejections are incorporated.

As per Claim 9, it is similar to claim 2 and therefore the same rejections are incorporated.

As per Claim 10, it is similar to claim 3 and therefore the same rejections are incorporated.

As per Claim 14, it is similar to claim 7 and therefore the same rejections are incorporated.

As per claim 15, Borchers discloses:
A memory apparatus(Borchers, [Col. 5, lines 5-8 - Fig. 2 shows system 200 which includes host 210, memory controller 230, memory device communication channels 240a-240c and memory devices 250a-250f]) comprising:
 a memory device that includes a plurality of memory chips(Borchers, [Fig. 2]; [Col. 9, lines 23-29 - Fig. 3 shows the use of linked lists for separately and respectively queuing memory operation commands for four memory devices, designated ‘Chip 0’, Chip ‘1’, ‘Chip 2’ and ‘Chip 3’. In doing so, Fig. 3 is used to keep track of memory operation commands for memory devices 250a-250f]); 
and a controller that includes a memory comprising a plurality of command queues,( Borchers, [Col. 7, lines 60-65 – In Fig. 2, memory controller 230 includes groups of command queues 234, 235, 236 that are coupled with command dispatcher 233. Each command queue group 234, 235 and 236 corresponds with a respective memory channel; In the spec, Para-0037 also teaches the same thing]; [Col. 5, lines 47-51 – Partition queues 212-216 are used to queue commands generated by the host to controller 230 for execution by memory devices 250 via the command queues]);
 wherein the controller is configured to:
 receive a first command from a host apparatus specifying a first logical address(Borchers, [In Fig. 1, host 110 is coupled with storage device 120, and issues a command to the storage device]; [Claim 3 – Controller performs address translation on a respective memory address included in the memory operation command from host]; [Col. 11, lines 56-60 - In Fig. 5, step 510, obtaining/receiving from host 210 by queue arbiter 231 of memory controller 230, memory operation command for execution by the storage device]
 determine a first physical address corresponding to the first logical address, the physical address being an address of a first memory chip of the plurality of memory chips(Borchers, [Fig. 5 , 530 -- The memory operation commands may be received at the command dispatcher 233 via the decoder/translator 233 or, in embodiments where address translation is performed by the host computing device 210, directly from the queue arbiter 231.]);
Borcher does not  explicitly disclose the following, however Bolkhivitin discloses:
 determine that the first memory chip is not allocated to any of the plurality of command queues, and allocate the first memory chip that is to be accessed to a first command -6- 4830-4954-3152.1Atty. Dkt. No. 114124-0300queue of the plurality of command queues, responsive to receiving a request indicating the address of the first memory chip(Bolkhivitin, [0065 -- for example a source logical address specified in a host command, to a destination device and a local logical address in a logical address space of the destination devices; and a remap module 242 that is used to remap logical address ranges when new storage nodes are added to the storage system. In some embodiments, the remap module 242 includes a data layout function generator 244 that is used to generate data layout functions during scale out]); 
determine that the first memory chip is not allocated to any of the plurality of command queues, and allocate the first memory chip that is to be accessed to a first command -6- 4830-4954-3152.1Atty. Dkt. No. 114124-0300queue of the plurality of command queues, responsive to Bolkhivitin, [0085 -- As noted above, in some embodiments, to facilitate scaling performance when new storage devices are added to a data storage system (e.g., storage system 100, FIG. 1A), a controller system (e.g., controller system 130, FIG. 1A or 1B), determines a new data layout such that a minimal number of data blocks are copied to the newly added storage device in the one or more of the data storage devices 120 of the data storage system 100 or 160, and logical addresses released by the copy (move) are reallocated or compacted. This will now be described in more detail.]); 
Therefore it would have been obvious to person of ordinary skill at the time of filing to incorporate the features of Bolkhotivin into the system of Borcher for the benefit of storage capacity and performance by use of direct block placement algorithms and logical address compaction to optimize capacity balancing after one or more data storage devices are added to a storage system that previously includes a first data storage devices. The method improves the performance of non-volatile memory storage. The data layout functions are computed while the storage system is offline, when new storage nodes are not actively being added, during idle time, or at other times so as not to impact performance of the data storage system.  
Borcher does not  explicitly disclose the following, however Traister discloses:
enqueue the first command into the first command queue to which the first memory chip is allocated(Traister, [0024 -- At the same time the memory operation is scheduled for execution, the memory operation is stored in the queue at 274.], [0031 -- After the priority is assigned to the memory operation, the memory operation and the priority are stored in the queue at 608.]); 
and dequeue the command from the one of the first memory or the second memory to which the first memory chip was allocated, responsive to completion of executing the command(Traister, [0034 -- However, if the memory operation has been completely executed, then the memory operation may be removed or deleted from the queue. The next memory operation from the queue can then be scheduled for execution according to the priority.]);
Therefore it would have been obvious to person of ordinary skill at the time of filing to incorporate the features of Traister into the system of Borcher for the benefit of efficiently improves the storage of memory operations in the non-volatile memory storage system, and effectively stores the memory operations in the queue.


As per Claim 17, translation of the first logical address of the second command follows the same procedure as the translation of the first logical address of the first command. 

As per Claim 18, the rejection of claim 16 is incorporated,
and Borchers further discloses, 
wherein the controller is further configured to set the state of the first command queue in a table (Borchers, [Col. 8, lines 62-67 - When command buffer 300 is implemented in command dispatcher 233 of controller 230, a memory partition work schedule is determined based on respective allocations of memory operation command slots to each of the plurality of memory partitions/command queues. Examples of such allocations are shown in the table of Fig. 4]; [Col. 9, lines 7-10 - When a memory command for the given memory partition/command queue is completed, command buffer 300 increases the count/state of available command slots in unified buffer 210 for the given partition by one, which is reflected in the Fig. 4 table; This implies that the controller sets the state of the first command queue in a table]).

As per Claim 19, the rejection of claim 15 is incorporated, and Borchers further discloses, 
determine that the second memory chip (Borchers, [Fig. 2]; [Col. 10, lines 8-10 - Linked lists for Chip 1/second chip is shown in Fig. 3. Please note that Chip 0 is considered as the first chip; Since the claim does not recite how the chips are numbered, the citation is a valid interpretation]) is allocated to a second command queue of the plurality of command queues (Borchers, [Col. 12, lines 26-35 – In Fig. 5, step 550, command dispatcher 233 dispatches the memory operation commands, respectively, to the command queues 234a-236b that correspond with each memory operation, e.g., as determined by address translation at step 520. Then at step 560, receiving by command queues 234a-236b, the dispatched memory operation commands. Each command queue 234a-236b of the plurality of command queues is associated, respectively, with one of the plurality of memory devices 250; This implies that the second memory chip is allocated to the second command queue]); 

Claim 3, 16 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Borchers et al (8255618) in view of Bolhovitin et al.(20190294339) and further in view of Traister(20080235466), and further in view of  Gavens et al.(20190286364).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
As per claim 3, the rejection of claim 1 is incorporated, in addition Borchers does not explicitly disclose the following, however Gavens further discloses:
wherein the controller is configured to set the first memory or the second memory to which the first memory chip is allocated to a state where the first memory chip is not allocated, responsive to determining no commands remain enqueued in the first memory or the second memory to which the first memory chip is allocated(Gavens, [Fig. 13 -- For example, the amount of available space that generates a triggering event may be configured and adjusted. When space is available in a second request queue 1350, a determination 1352 is made as to whether there is a request in the corresponding first request queue (e.g. if space is available in second request queue 860, a determination is made as to whether there are any entries in first request queue 852).]);
Therefore it would have been obvious to person of ordinary skill at the time of filing to incorporate the features of Gavens into the system of Borcher for the benefit of system manages flow of requests in an efficient manner to avoid having dies idle and improve overall performance.


As per Claim 16, it is similar to claim 3 and therefore the same rejections are incorporated.




As per claim 4, the rejection of claim 1 is incorporated, in addition Borchers does not explicitly disclose the following, however Lin discloses:
wherein the controller is configured to manage a relationship of allocation between the first memory chip and the second memory chip to the first memory and the second memory by using a table(Lin, [Fig. 4 -- A first memory stores data with a logical address range from 1.about.5000. A second memory stores data with a logical address range from 5001.about.10000. A third memory stores data with a logical address range from 10001.about.15000. A fourth memory stores data with a logical address range from 15001.about.20000. The command queue 214 stores K commands. The controller 212 first retrieves a read command with a first execution order from the command queue 214 as a target command.]);
Therefore it would have been obvious to person of ordinary skill at the time of filing to incorporate the features of Lin into the system of Borcher for the benefit of enabling a controller to select the substitute command from the set of subsequent commands subsequent to the target command in the command queue and execute the substitute 

As per claim 5, the rejection of claim 4 is incorporated, in addition Borchers does not explicitly disclose the following, however Lin discloses:
wherein the table indicates, for each of the first memory and the second memory, which one or more of the memory chips are allocated to the memory, or indicates that no memory chip is allocated to the memory(Lin, [Fig. 4 -- A first memory stores data with a logical address range from 1.about.5000. A second memory stores data with a logical address range from 5001.about.10000. A third memory stores data with a logical address range from 10001.about.15000. A fourth memory stores data with a logical address range from 15001.about.20000. The command queue 214 stores K commands. The controller 212 first retrieves a read command with a first execution order from the command queue 214 as a target command.]);
Therefore it would have been obvious to person of ordinary skill at the time of filing to incorporate the features of Lin into the system of Borcher for the benefit of enabling a controller to select the substitute command from the set of subsequent commands subsequent to the target command in the command queue and execute the substitute 


As per Claim 11, it is similar to claim 4 and therefore the same rejections are incorporated.

As per Claim 12, it is similar to claim 5 and therefore the same rejections are incorporated.


Claims 6, 13, 20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Borchers et al (8255618) in view of Bolhovitin et al.(20190294339) and further in view of Traister(20080235466), and further in view of  Zhou et al.(20180101319).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         

As per claim 6, the rejection of claim 1 is incorporated, in addition Borchers does not explicitly disclose the following, however Zhou discloses:
wherein the first memory and the second memory constitute at least a portion of one or more first-in-first-out (FIFO) type storage apparatuses(Zhou, [Fig. 11 – FIFO queue]);
Therefore it would have been obvious to person of ordinary skill at the time of filing to incorporate the features of Zhou into the system of Borcher for the benefit of corresponding chip enable (CE) control signal is enabled, when attempting to perform data programming into a designated storage sub-unit via an associated access sub-interface. Since the NOT-AND (NAND) flash devices are not random access, the data write efficiency is improved, and the host device is required to provide one logical block of continuous data such as 512 bytes, such that the storage device programs the data into the storage unit in an efficient way. The data write efficiency is optimized by distributing data with a continuous logical block address (LBA) across different physical regions of the storage unit by access interface.


As per Claim 13, it is similar to claim 6 and therefore the same rejections are incorporated.

As per Claim 20, it is similar to claim 6 and therefore the same rejections are incorporated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132